DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered and are persuasive. Applicant argues that the amendments overcome the 112(b) rejection. Examiner agrees and therefore, the 112(b) rejection of claims 1-10 is withdrawn. Applicant argues that the amended claims recite producing association rule data and association rule classification data and aggregating the association rule classification data and therefore is not a mental process. Examiner agrees that the multiple classification steps and the aggregation of the classified information would be difficult to be performed in the mind. Therefore, the 101 rejection is withdrawn. With regards to the prior art rejections, Applicant argues that the prior art references does not teach all of the limitations of the amended claims. After further consideration, Examiner agrees and therefore withdraws the prior art rejections. 
Allowable Subject Matter
Claims 1, 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims do not recite a mental process or any other grouping of abstract ideas, because it would be unreasonable to assume that someone could produce the association rule data and association rule classification data, perform multiple classification steps, and aggregate the end data to be displayed with correlating elements of the classification criteria. Therefore, the recited claims are not abstract. 
Regarding patentability under 35 U.S.C. 102/103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Rangadass (US 2013/0304499), does not disclose all of the claimed limitations. Rangadass discloses obtaining data on medical actions and differences between planned actions and action results; extracting relevant factors based on the differences in the data sets; and classifying the relevant factors. However, the reference does not explicitly disclose classifying the relevant 
The closest foreign reference of record, YUI SHUNTARO et al. (JP 2009-093309), does not discloses all of the claimed limitations. Shuntaro discloses a variance cause filtering system that analyzes the variance difference between clinical pathway and the actual medical examination pathway. However, the reference does not explicitly disclose the collection and displaying limitations that classify the relevant factors into a plurality of classification criteria each including a plurality of elements to characterize the medical actions or achievement objectives, and correlate the elements to the classified relevant factors for each of the classification criteria.
The closest NPL reference is Tanioka et al. (2007) does not disclose all of the claimed limitations. Tanioka discloses a study looking at clinical pathways and analyzing variance data to find unidentified issues with keyword sorting and text-mining. However, the reference does not disclose classifying the relevant factors into a plurality of classification criteria each including a plurality of elements to characterize the medical actions or achievement objectives, and correlate the elements to the classified relevant factors for each of the classification criteria and produce association rule classification data; aggregating the classified relevant factors for each of the correlated elements of each of the classification criteria, thereby classifying the association rule classification data to be displayed with the correlated elements of the classification criteria. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686